MEMORANDUM OPINION
                                        No. 04-09-00348-CV

                         Mark WYNNE and Premier General Holdings, Ltd.,
                                        Appellants

                                                   v.

                       Dean DAVENPORT and Dillon Water Resources, L.P.,
                                       Appellees

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CI-11585
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 22, 2010

VACATED AND REMANDED

           After receiving notice that one of the appellants was in bankruptcy, this appeal was

abated. The parties have filed a joint motion, stating that the bankruptcy court approved a

settlement reached by the parties and issued an order “declaring that the automatic bankruptcy

stay is not in effect.” The motion requests that this court set aside the trial court’s judgment

without regard to its merits and remand the cause for the entry of a judgment in accordance with

the parties’ settlement agreement.
                                                                                    04-09-00348-CV


       The appeal is reinstated on the docket of this court. The parties’ motion is granted. The

judgment of the trial court is set aside without regard to its merits, and the cause is remanded to

the trial court for the entry of a judgment in conformity with the parties’ settlement agreement.

See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d), 43.2(e). Costs of the appeal are taxed against the

parties who incurred them.

                                                 PER CURIAM




                                               -2-